                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

TONY ASHLEY                                           CIVIL ACTION NO. 3:19-cv-0201

                                                     SECTION P
VS.
                                                      JUDGE TERRY A. DOUGHTY

JIM TUTEN                                             MAG. JUDGE KAREN L. HAYES

                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge=s Report and Recommendation is correct and that

judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that Petitioner Tony Ashley=s

Petition for Writ of Habeas Corpus, [Doc. No. 1], is DISMISSED AS MOOT.

       MONROE, LOUISIANA, this 8th day of March, 2019.




                                                   ______________________________________
                                                     TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
